Opinion issued November 16, 2018




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00966-CV
                           ———————————
                  IN RE MICHAEL FALLON, M.D., Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Michael Fallon, M.D, seeks a writ of mandamus to compel the trial

court to vacate its August 21, 2018 order sealing certain summary judgment

exhibits.1 Fallon has also filed a motion for emergency relief to stay trial court’

proceedings.



1
      The underlying case is Michael Fallon, M.D. v. The University of Texas MD
      Anderson Physician’s Network and Michael W. Brown, as President and Chief
      Executive Officer of the University of Texas MD Anderson Physician’s Network,
      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Brown.




      cause number 2017-36113, pending in the 151st District Court of Harris County,
      Texas, the Honorable Mike Engelhart presiding.
                                         2